El Juez Asociado Señoe Aldbey,
emitió la opinión del tribunal.
El apelante fué condenado a sesenta dólares de multa por un delito de alterar la paz pública y en la apelación que lia interpuesto contra esa sentencia alega que debe ser ab-suelto porque en la denuncia beclia contra él no se le imputa delito alguno.
Fué denunciado por infracción del artículo 358 del Có-digo Penal alegándose que voluntaria y maliciosamente per-turbó y molestó con conducta grosera el orden y solemnidad de los presos reunidos en la cárcel municipal diciendo en alta voz ciertas palabras insultantes, consignadas en la de-nuncia, dirigidas contra el denunciante.
Los hechos expresados en la denuncia no están comprendidos en el artículo 358 porque los actos en él penados son los de perturbar o molestar cualquiera congregación de personas reunidas para dedicarse al culto religioso u otro objeto lícito; perturbar o dispersar sin autoridad cualquier asamblea o reunión de carácter legítimo y hacer uso de lenguaje profano o indecoroso en presencia o al alcance de mujeres o niños, y la reunión de presos en una cárcel no es una de las congregacions o asambleas a que se refiere ese precepto, ya que éstas suponen voluntariedad de los congregados.
 Veamos si los hechos relatados constituyen el delito previsto en el artículo 368 del mismo Código y castigado con multa máxima de doscientos dólares o cárcel por término máximo de noventa días o con ambas penas a discreción del tribunal, pues si es así la denuncia imputará un de-*178lito a pesar de que no cita ese artículo sino otro distinto, porque son los hechos los que determinan el delito y no la calificación legal que les dé el denunciante. En el artículo 368, comprendido como el anterior en el capítulo de delitos contra la paz pública, se declara delictivo el hecho de per-turbar la paz o tranquilidad de algún vecindario o indivi-duo con fuertes e inusitados gritos, conducta tumultuosa y ofensiva o amenazas, vituperios, riñas, desafíos o provoca-ciones. La denuncia no dice que el denunciado perturbó la paz o tranquilidad del denunciante pero sí que perturbó y molestó con sus palabras a los presos reunidos en la cárcel municipal, que son el vecindario de la cárcel, y por tanto imputa hechos delictivos comprendidos en el artículo 368.
En cuanto a la evidencia presentada la encontramos suficiente pues el alcaide de la cárcel declaró que el denunciado profirió dentro de ella y junto a los presos las palabras groseras e insultantes para él que menciona la denuncia.
Terminada la presentación de la evidencia del fiscal, pues el apelante no presentó prueba alguna, la corte declaró que de acuerdo con el artículo 368 se trataba de una alteración de la paz y para los efectos de la pena que había de imponer hizo comparecer a un policía quien manifestó que ni denunciado no tiene un buen record como perturbador de .la paz y que en varios momentos la ha alterado, conducta tde la corte que se alega ser errónea porque no habiendo presentado el denunciado prueba de su buena reputación ésta no podía ser impugnada, citando en apoyo de esta afirmación el caso de Commonwealth v. Hardy, 2 Mass. 317, resuelto en 1807, pero ese extremo no es la decisión de esa corte sino la opinión de uno de sus jueces, y la práctica ahora bien establecida es que cuando la corte tiene el deber de determinar la extensión de la pena puede recibir evidencia para agravarla o mitigarla. 8 R.C.L. páginas 260 y 261, y 14 Ann. Cas. 968.
*179Por las razones expuestas la sentencia apelada debe ser confirmada.